DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.

3.  Claims 1, 19, 22, 26, 29, , 31, 38-40, 47, 55, 57, 68-83 are pending and under examination.

4.  The terminal disclaimer, filed 12/29/2021 the rejection of  the provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16318840 (reference application) is hereby withdrawn.

4. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 
5.  Claims 1, 19, 22, 26, 29, 31, 38-40, 47, 55, 57, and 68-83  stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the same reasons set forth in the previous Office Action mailed, 3/29/2021.  

The claims use open language “comprising” and “an amino acid sequence of SEQ ID NO: X”, the phrase results in an antibody comprising the claimed antibody or any portion of the claimed “SEQ ID NO: X”.  The claim terminology “an amino acid sequence of SEQ ID NO: X” does not  place size limits on the VH/VL/CDRs, but rather reads on any portion of the claimed VH/ VL/ CDRs of SEQ ID NO.  The VH/VL/CDRs are generic with respect to size, encompassing anything from dimers on up to the full size of the claimed SEQ ID NOs.   

 Applicant’s arguments, filed 12/30/2020, have been fully considered, but have not been found convincing.

Applicant submits that if an antibody claim "comprises" a sequence (regardless of the article used— i.e., “the" vs. "an") then an antibody falling within the scope of the claim must have that sequence. An antibody having only a portion of a claimed sequence would not fall within the literal scope of the claim whether the claim read "an amino acid sequence of SEQ ID NO: X" or "the amino acid sequence of SEQ ID NO: X". The Examiner's basis for finding a lack of written support on this ground is based upon an improper claim construction. Thus, Applicant requests the rejection be withdrawn.
 
However, Applicant’s specification fails to describe anti-glycosylated PD-L1 antibodies comprising a portion of  the claimed CDR sequences.  The Examiner’s position that the claim language would encompass any sequence of two or more amino acids fully contained within SEQ ID NOs:4/6/8/5/7/9/12/14/16.   The “CDRs” are generic with respect to size, encompassing anything from dimers on up. The term “an amino acid sequence of SEQ ID NO: X does not impose lower limit on the size of what is encompassed by the term. For example, the specification does not explicitly define the CDR of SEQ ID NO: 4  as a peptide with at least 7 amino acids.

The claims encompass a genus of CDR fragments incorporated into any larger amino acid sequence, VH and VL. The claims encompasses fragments that, in addition to the tetra-, penta-, hexa-, hepta-, octa-, nona-, deca- and undeca-peptide recited in SEQ ID NO: 4/6/8/5/7/9/12/14/16, also have flanking VH and VL of considerable size up to 120 amino acids in length. However, every member of that genus does not include a common structural feature of the sequence recited in SEQ ID NOs.   There are no drawings or structural formulas disclosed of CDR polypeptide fragment that binds to a glycosylated PDL1 polypeptide. There are no teachings in the specification regarding which amino acid of VH and VL CDR polypeptide fragment that can be deleted while retaining the ability of the fragment to bind to a glycosylated PD-L1 polypeptide. Further, there is no art-recognized correlation between any structure of the CDR polypeptide fragment and the activity of binding to a glycosylated PD-L1 polypeptide, based on which those of ordinary skill in the art could predict which amino acids can be deleted from a CDR polypeptide without losing the binding to a glycosylated PD-L1 polypeptide. Consequently, there is no information about which amino acids can deleted from any CDR polypeptide fragment in the claimed genus of antibodies and still retain the ability to bind a glycosylated PD-L1 polypeptide.

6.  The Terminal Disclaimer filed 12/29/2021, over the co-pending application 16318840 is sufficient to overcome the previous NS-ODP rejection.

7.  No claim is allowed.

8.  All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 12, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644